Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is a notice of allowability in response to amendment filed on 12/14/2020. Claims 1-17, 24-29 are allowed.
Response to Argument
Applicant’s argument on 112 and 101 that the amendment has addressed all the alleged 101 and 112 issue are persuasive. The 112 and 101 rejection has been withdrawn.
Election/Restriction
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-9, 11-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 07/30/2014 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/30/2014 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-17, 24-29 are allowed.
Applicant’s arguments presented on page 16-17 of Remarks filed 12/12/2019 is persuasive. Therefore, for at least the reasons presented by Applicant, claims 1-17, 24-29 are allowable over the prior art of record. 
See also page 12 of office actin mailed 10/26/2020. Closest prior art Matsubara and Francino, whether alone or in combination, do not show ACMs correspond to ESEs being added and replaced, which would then trigger performance of step c4 for each iteration.
Closest NPL Harvey (Harvey, LD Danny. “Reducing energy use in the buildings sector: measure, cost and examples.” Energy Efficiency 2.2 (2009): 139-163) shows a iterative approach of optimizing building system elements (page 140-141). However, Harvey does not show steps c1-c4 of the claimed iterative approach. Therefore, whether alone or in combination, the prior arts of record do not teach the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE CHEN whose telephone number is (571)270-5499.  The examiner can normally be reached on Monday-Friday, 8:30 AM -5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE CHEN
Primary Examiner
Art Unit 3628



/GEORGE CHEN/Primary Examiner, Art Unit 3628